Twiss, J.:
The plaintiff in its complaint alleges that it is and was at the times therein mentioned a corporation organized and existing under the- laws of this territory solely for the purpose of carrying on mercantile business; that the defendant at and during the same times was and is the acting collector of internal revenue for the United States.
That in 1876 the plaintiff made certain mercantile orders of the denominations of one dollar, two dollars, and five dollars, which were used in paying its employees who were willing to take their pay in merchandise, and .also as a means of con*297venience in exchange for produce, which it was agreed should be paid for in merchandise, and that they were not made, or used, or paid, or circulated for any other purpose whatever; that upon the twenty-fifth day of July, 1878, the United States commissioner of internal revenue set down to and assessed against the plaintiff a special tax of ten per centum, amounting to ten thousand dollars, as a tax upon notes alleged to have been used by plaintiff for circulation, and paid out by it for and during the two months ending on the thirtieth day of November, 1876, and between the thirtieth day of November, 1876, and the first day of June, 1878; that the list containing said assessment was by said commissioner of internal revenue placed in the hands of the defendant, as such collector; that the defendant, on the seventh day of August, 1878, as such collector, demanded of the plaintiff the payment of the aforesaid tax, assessed as aforesaid, and threatened that unless payment of the same was made, he, the defendant, as such collector, would seize upon and sell sufficient of plaintiff’s property to pay said tax; that while defendant was so threatening to sell and about to sell the property of the plaintiff, the plaintiff, under protest and with notice then and there given by it to the defendant, that said tax was erroneous and illegal, and that suit by the plaintiff would be commenced against the defendant to recover the same, and to prevent the seizure and sale of plaintiff’s property as threatened by the defendant, paid to the defendant the amount of said taxes, the sum of ten thousand dollars. That on the twenty-fifth day of September, 1879, the plaintiff, in due form of law, made its appeal to the commissioner of internal revenue to have said sum assessed against and paid by the plaintiff refunded. That said commissioner, on the fourteenth day of October, 1879, decided said appeal against the plaintiff, and refused to refund the same, or any part thereof, excepting five hundred dollars. That the said assessment, demand for payment, and payments were made upon the said alleged merchandise orders, and upon no others, and for the use and circulation of them as above stated; that by reason thereof there remains due and owing to the plaintiff from the defendant the sum of nine thousand five hundred dollars, with interest thereon.
*298The defendant in bis answer alleges that the orders described in the complaint were printed on good paper; in their general appearance resembled bank notes, and would be taken and considered as such by the masses of the people, or as circulating medium; that in addition to the words and figures given in the complaint as descriptive of said orders, the denomination' of each of them appeared 'upon the face thereof, and across -the same in their places, in large letters and figures. Defendant denies that the plaintiff did not use, make, pay out, or circulate said notes or orders, except for the purpose of paying its employees or as a means of convenience in exchange for produce; and upon information and belief, says that during the months of October and November, 1876, and during the time from November, 1876, until July, 1878, the plaintiff issued its notes or orders to the amount of one hundred and four thousand five hundred dollars, in substantially the form above described, and of such form, material, and appearance as to be readily taken and passed as money and a circulating medium.
The plaintiff paid out and issued said notes or orders to any and all persons who would accept them in payment of any debts owing by the plaintiff for produce, labor, or other commodities or causes, the same as money; also received them in payment of goods or other commodities sold, or for debts due plaintiff, took and received said orders and notes the same as money; and again paid out said notes and orders in the course of trade, the same as other money. That after the issue of said notes or orders by plaintiff, they were used for circulation and as a circulating medium at Salt Lake City as well as in other places in this territory, by a large portion of the people in all their business transactions, the same as money; and by them treated as money, and to a considerable extent said notes and orders, during the years 1876 and 1878 inclusive, did displace as a circulating medium, to the amount of such- notes or orders, the lawful currency and money authorized by the government of the United States; and denies there is the sum of nine thousand five hundred dollars, or any part thereof, due or owing to the plaintiff. That the tax or assessment levied and collected qf plaintiff were the same as assessed, levied, and collected on account of the issue *299and circulation of said notes and orders, and says that in tbe matter of said assessment and collection of said taxes, and in all he did connected therewith, he acted only by virtue of his authority as assessor and collector of internal revenue of the government of the United States, and under the direction of the proper officer of the United States government.
Upon the trial, it was admitted by the defendant that the sample copies annexed to the complaint were true and correct copies of all the instruments taxed, as for or on account of the use of which the assessments and collection of the money sought to be recovered in this action were made; and that no part thereof had ever been refunded to the plaintiff; whereupon the plaintiff rested its case.
The following is a copy of one of the instruments:
“ No. 318. Series A. Salt Lake City, Oct. 16,1876.
“ Pay David 0. Calder or bearer five dollars in merchandise at retail.
“To H. B. Clawson. G. H. Snell.”
It was in open court agreed by counsel for the respective parties that the only questions in dispute were: 1. Whether the instruments, the terms and characters of which had been admitted, were liable to the tax assessed against them; 2. If so, whether they were in fact used for circulation as money and paid out by plaintiff as money; whereupon the plaintiff rested its case. The defendant offered in evidence the return made by the plaintiff to the defendant as the United States collector of the district of Utah, and offered to prove: 1. That these instruments were issued by plaintiff, drawn upon one of its officers, and that they were used for circulation and paid out by plaintiff; 2. That they were used for circulation and paid out by plaintiff as money; 3. That they were used by the plaintiff and paid out by the plaintiff as money; 4 That by reason of the circulation and use of these instruments by the plaintiff they displaced to a large extent the currency of the United States; to all of which offers the plaintiff objected, and the objections were sustained by the court.
At the request of the plaintiff, the defendant objecting, the court instructed the jury to find for the plaintiff in the full *300amount claimed by the plaintiff, with interest. To wbicb instruction the defendant at the time excepted. The verdict was in compliance with the instructions. Judgment was entered accordingly. Motion for a new trial was filed and overruled, and appeal taken to this court.
The following is the .statutory provision under which the assessment was made: “ That every person, firm, association other than national bank associations, and every corporation, state bank, or state banking association, shall pay a tax of 10 per centum on the amount of their own notes used for circulation and paid out by them.” Supp. 1 R. S., 1874-1881, p. 133, sec. 19.
The material question of this case is, In what sense did congress use the term “note” in this section ? -
To determine this question, we are permitted to look at the subject-matter of the statute as well as to the name given by it to the instrument.
A statute imposing a tax should be clear and unambiguous, and when by its terms it clearly and without doubt imposes a tax upon a particular class of property, it should not, by a forced construction, be held to include other property which is not with reasonable certainty included by its language. A citizen about to make investments or to engage in business should be enabled, by the exercise- of ordinary judgment and discretion, to know with reasonable - certainty what his obligations under existing laws as a tax-payer may be; and the ordinary use and force of the language used — the obvious intention of the legislature — will determine his rights -and liabilities as to this matter: Cooley on Taxation, 199-208.
In cases where the language of the statute is so obscure as to cause doubt as to the liability of an instrument to taxation, the construction is in favor of the exemption, because a tax can not be imposed without clear and express words for that purpose: United States v. Isham, 17 Wall. 504. There are many instruments properly called notes; but in matter of commerce the word “note” means an instrument recognized as a note in the mercantile sense of the word — a promise to pay money, unless the term is qualified.
“ Notes used for circulation” are necessarily negotiable and payable in money. They are intended to and do repre*301sent money, and do the work 'of money in business transactions, and on a day therein named become money: 1 Parsons on Notes and Bills, 42, 45.
A note of this description, made and “paid out” by the plaintiff, with the design and intention that it should be and is put into circulation, and does the work of money as a circulating medium, is clearly within the statute and taxable; but an order to pay D. O. C. or bearer five dollars in merchandise at retail is of another class or description of paper, which does not perform the office or functions of money, and is not a note in the sense in which the word is used in the statute: United States v. Van Aulcen, 96 IT. S. 366. We are, for these reasons, of the opinion that there was no proof that the respondent issued any notes within the intent and meaning of the statute, and that the court below did not err in excluding the evidence offered by the appellant of the issuing and circulation by the respondent of its orders or promises to deliver merchandise, and the other evidence offered by the defendant at the trial; and that there was no error in the instruction to the jury.
The judgment of the district court is affirmed.
HuNTEB, C. J., and EMERSON, J., concurred.